Citation Nr: 1102766	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
February 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified before the undersigned in a January 2010 
Board hearing.  A transcript of the hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the Veteran's 
claim.

In this case, the Veteran contends that his current diagnosis of 
COPD is related to service.  Specifically, the Veteran testified 
that he worked aboard the USS Savage DER-386 as a boatswain's 
mate during service and was exposed to asbestos at that time.  He 
has also reported that he was exposed to chemicals in service to 
include red lead (lead tetroxide) and zinc chromate as custodian 
of the paint locker.   He also indicated that he was treated for 
pneumonia in service and was a smoker since 1962, currently in 
the process of trying to quit.  He reported experiencing 
breathing problems and multiple occurrences of pneumonia since 
service discharge.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  See M21-1, 
Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  Thus, VA must analyze the appellant's claim of 
entitlement to service connection for asbestosis under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993). The latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 
(January 31, 1997).  An asbestos-related disease can develop from 
brief exposure to asbestos.  Id.

The Board notes that neither the Manual M21-1 nor the DVB 
Circular creates a presumption of exposure to asbestos solely 
from a particular occupation.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high exposure 
of asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, during, 
or after service; and determine whether the disease is related to 
the putative exposure.  See Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 4-
00.

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease). See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

In this case, the evidence shows that the Veteran worked aboard 
the USS Savage DER-386 as a boatswain's mate.  The occupation is 
not one that is normally associated with probable asbestos 
exposure.  The Veteran's DD-214, moreover, does not reveal any 
additional MOS normally associated with a high risk of exposure 
to asbestos.  However, the Board recognizes that it is not 
inconceivable that the Veteran worked in close proximity of 
asbestos while present aboard a ship.  

A review of the service treatment records show the Veteran was 
treated for bronchopneumonia in February and March 1965.

Post-service medical records show a diagnosis of and treatment 
for COPD since 1992.   Records also show a history of treatment 
for emphysema, pneumonia and asthma.  Additionally, records 
indicate that the Veteran has a long history of smoking up to two 
and a half packs of cigarettes per day. 

An October 2007 rating decision denied the Veteran's claim on the 
basis that VA treatment records indicated a connection between 
COPD and smoking; however, upon review of such records, the Board 
finds no clear evidence of a causal connection that can be deemed 
probative or adequate for purposes of adjudicating this claim.  
Further, these records do not address the Veteran's alternate 
theory regarding exposure to other chemicals in service.

In February 2010, a private examiner noted the Veteran's history 
of treatment for COPD as well as his subjective history of 
exposure to asbestos while working aboard ships in service and 
the Veteran's possible exposure to chemicals during service.  The 
Veteran indicated that he'd had trouble breathing since the early 
1970s and had been treated for pneumonia within a year of 
discharge from service.  The examiner was unable to provide a 
medical opinion linking the Veteran's COPD to asbestos exposure 
in service, but stated that such a causal connection could not be 
excluded.  He stated that he would leave the asbestos issue to 
the expertise of the VA noting that it could not be excluded 
although chest x-rays did not show pleural plaques nor fibrosis.  

The Board notes that the Veteran was not afforded a VA 
examination in connection with his claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidence above, including the Veteran's testimony of 
observable symptoms immediately upon service discharge, the Board 
finds a VA examination necessary in order to determine whether 
the Veteran's current symptoms are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  In this regard, the 
evidence shows the Veteran was treated for bronchopneumonia in 
service, he reported treatment for pneumonia upon service 
discharge with difficulty breathing thereafter,  he has a current 
diagnosis of COPD, and has a history of smoking.  Additionally, 
no nexus opinion has been provided regarding the etiology of the 
Veteran's COPD and the Veteran was not afforded a VA examination 
in connection with his claim.  Thus, a VA examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his COPD.  The Veteran's claims 
folder must be provided to the VA examiner 
to review in conjunction with the Veteran's 
examination.  The examination report should 
state that the claims folder has been 
reviewed.  

The examiner should be requested to express 
an opinion as to whether it is more likely, 
less likely, or as likely as not that the 
Veteran's COPD is the direct result of a 
disease or injury in service.  In 
particular, the examiner should take into 
account the evidence that the Veteran was 
treated for bronchopneumonia during service, 
the Veteran's reports of treatment for 
pneumonia following service discharge and 
complaints of difficulty breathing since the 
1970s, the Veteran's smoking history, and 
current treatment records for COPD.  The 
examiner should also address the Veteran's 
assertion that his COPD is due to exposure 
to asbestos during service and/or due to 
exposure to unventilated lead-based paints, 
red lead (lead tetroxide) and zinc chromate.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

